DETAILED ACTION
Claims 1-20 are pending in the present application.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies of Korea patent application number Kr10-2018-0149200 filed on 11/28/2018 and Kr10-2019-0039070 filed on 04/03/2019 have been received and made of record.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 1+4, 5, 1, 6, and 7 of U.S. Patent 11087721 in view of U.S. Patent 5,625,386 to Hawared et al.. This is a nonstatutory double patenting rejection.
Regarding claim 1:
17393691
US 11087721
1. A display driver circuit comprising: 
a frame buffer configured to store a still image in a still image mode or a moving image 5in a moving image mode; 
an image processor configured to perform an image enhancement operation on the moving image or the still image transferred from the frame buffer; and 
a motion processor configured to perform a motion compensation operation by using a current frame output from the image processor and a previous frame stored in the frame buffer, 10in a moving image mode, 
wherein the frame buffer has a memory size corresponding to the still image,
wherein the previous frame is data which, in the moving image mode, are processed by the image processor before the current frame and are then stored in the frame buffer.  

1. A display driver circuit, comprising: 
a receiver that receives a still image or a moving image; 
a frame buffer that stores the still image received by the receiver in a still image mode and that stores a previous frame of the moving image received by the receiver in a moving image mode; 
an image processor that performs an image enhancement operation on a current frame of the moving image transferred from the receiver or the still image transferred from the frame buffer; 
a motion processor that performs a motion compensation operation using the current frame of the moving image output from the image processor and the previous frame of the moving image stored in the frame buffer without reading the previous frame from an additional memory resource in the moving image mode, 
wherein the previous frame is data which, in the moving image mode, are processed by the image processor before the current frame and are then stored in the frame buffer, and 
wherein the previous frame is output from the frame buffer to the motion processor in synchronization with the current frame; 
a first multiplexer that transfers the still image output from the receiver to the frame buffer in the still image mode, and that transfers the current frame output from the image Page 2 of 11processor to the frame buffer in the moving image mode; and a second multiplexer that transfers the still image output from the frame buffer to the image processor in the still image mode, and that transfers the moving image output from the receiver to the image processor in the moving image mode.  

Claim 1 of U.S. Patent 11087721 teach all the limitation of claim 1, but do not disclose the claim 1 of the instant invention disclose wherein the frame buffer has a memory size corresponding to the still image. 
In related endeavor, Howard et al. teach wherein the frame buffer has a memory size corresponding to the still image (Figs 3 and 4a-4b, col 4:18-52, col 6:47-67 and col 7:1-5, save images in memory as frame buffer according the image size).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the US 11087721 to include wherein the frame buffer has a memory size corresponding to the still image as taught by Howard et al. to transfer image information for processing the image information in CPU addresses into memory addresses for accessing the memory system so as to be easily accessed by display device for display.
Likewise instant dependent claims 2-8 are anticipated by dependent claims 2, 3, 1+4, 5, 1, 6, and 7 of the US 11087721, and is not patentably distinct from claims 2, 3, 1+4, 5, 1, 6, and 7 of the US 11087721.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 8, 8, 9, and 10 of U.S. Patent 11087721 in view of U.S. Patent 5,625,386 to Hawared et al.. This is a nonstatutory double patenting rejection.
Regarding claim 16:
17393691
US 11087721
16. A mobile device comprising:
an application processor configured to generate a moving image or a still image;
38a display driver circuit configured to receive the moving image or the still image to output a driving signal, 
wherein, upon receiving a first frame of the moving image, the display driver circuit is configured to store the first frame in a frame buffer after first image enhancement processing is 5performed on the first frame, 
wherein, upon receiving a second frame following the first frame, the display driver circuit is configured to generate the driving signal by performing a motion compensation operation on the second frame based on the first frame stored in the frame buffer; and 
wherein, upon receiving the still image, the display driver circuit is configured to store 10the still image in the frame buffer and generate the driving signal by performing second image enhancement processing on the still image stored in the frame buffer, 
a display configured to display the moving image or the still image based on the driving signal. 
wherein the frame buffer has a memory size corresponding to the still image.  

8. A mobile device, comprising: 
an application processor that generates a moving image or a still image; 
a display driver circuit that receives the moving image or the still image, and that outputs a driving signal, 
wherein the display driver circuit stores a first frame of the moving image in a frame buffer after image enhancement processing is performed on the first frame, and
wherein, when a second frame following the first frame is received, the display Page 4 of 11driver circuit generates the driving signal by performing a motion compensation operation on the second frame based on the first frame stored in the frame buffer without reading the first frame from an additional memory resource; and 
a display that displays the moving image or the still image based on the driving signal, 
wherein the display driver circuit comprises: 
a receiver that receives and identifies the moving image or the still image; 
an image processor that performs the image enhancement processing on the first frame and the second frame; 
a motion processor that performs the motion compensation operation using the first frame and the second frame; 
a first multiplexer that transfers the still image output from the receiver to the frame buffer in a still image mode, and that transfers the first frame or the second frame output from the image processor to the frame buffer in a moving image mode; and 
a second multiplexer that transfers the still image output from the frame buffer to the image processor in the still image mode, and that transfers the second frame output from the receiver to the image processor in the moving image mode.  

Claim 16 of U.S. Patent 11087721 teach all the limitation of claim 8, but do not disclose the claim 16 of the instant invention disclose wherein the frame buffer has a memory size corresponding to the still image. 
In related endeavor, Howard et al. teach wherein the frame buffer has a memory size corresponding to the still image (Figs 3 and 4a-4b, col 4:18-52, col 6:47-67 and col 7:1-5, save images in memory as frame buffer according the image size).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the US 11087721 to include wherein the frame buffer has a memory size corresponding to the still image as taught by Howard et al. to transfer image information for processing the image information in CPU addresses into memory addresses for accessing the memory system so as to be easily accessed by display device for display.
Likewise instant dependent claims 17-20 are anticipated by dependent claims 8, 8, 9, and 10 of the US 11087721, and is not patentably distinct from claims 8, 8, 9, and 10 of the US 11087721.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2017/0295325 to Yoon et al. in view of U.S. Patent 5,625,386 to Howard et al.

    PNG
    media_image1.png
    256
    428
    media_image1.png
    Greyscale

            Regarding claim 1, Yoon et al. teach a display driver circuit (par 0153, an electronics device), comprising:
         a frame buffer configured to store a still image in a still image mode or a moving image 5in a moving image mode (par 0172-0173, par 0160, a storage module is used to save still image; par 0240, par 0246, par 0287, a buffer for motion compensation);
          an image processor configured to perform an image enhancement operation on the moving image or the still image transferred from the frame buffer (par 0153-0159, an image processing module is used to improve and correct the received still image or video); and
        a motion processor configured to perform a motion compensation operation by using a current frame output from the image processor and a previous frame stored in the frame buffer, 10in a moving image mode (Fig 14, par 0162, par 0180, par 0182-0184, par 0193, par 0240-0246, par 0268-0271, par 0287-0288, disclose an image reconstruction module is used to estimate a motion between current sub-frame image from an image processing module through storage module and a previous sub-frame image from storage module to perform motion-compensation and further disclose an image reconstruction module for reconstructing a high-resolution image with motion compensation could have a buffer to store a previous sub-frame image (see Fig 14, par 0240, par 0246), so when a buffer is used for motion compensation, the previous is saved in frame buffer, not other storage),
         wherein the previous frame is data which, in the moving image mode, are processed by the image processor before the current frame and are then stored in the frame buffer (Fig 7, par 0160-0162, par 0184, par 0193, par 0241-0246, par 0268-0271, a previous sub-frame image that is acquired at the same location as that of the current sub-frame image is stored in the storage module).
But Yoon et al. keep silent for teaching wherein the frame buffer has a memory size corresponding to the still image. 
In related endeavor, Howard et al. teach wherein the frame buffer has a memory size corresponding to the still image (Figs 3 and 4a-4b, col 4:18-52, col 6:47-67 and col 7:1-5, save images in memory as frame buffer according the image size).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the US 11087721 to include wherein the frame buffer has a memory size corresponding to the still image as taught by Howard et al. to transfer image information for processing the image information in CPU addresses into memory addresses for accessing the memory system so as to be easily accessed by display device for display.

Regarding claim 2, Yoon et al. as modified by Howard et al. teach all the limitation of claim 1, and Yoon et al. further teach wherein, after the motion compensation operation is performed, the previous frame stored in the frame buffer is updated with the current frame output from the image processor (par 0249-0250, update reference frame set as a previous frame and current frame set after motion estimation finished).

Regarding claim 4, Yoon et al. as modified by Howard et al. teach all the limitation of claim 1, and Yoon et al. further teach further comprising: 25a receiver configured to receive the still image or the moving image from an external (Fig 7, par 0092, par 0154, an image acquisition module receives a still image or a video data; par 0234, par 0289-0290, par 0298-0299, par 0310, at least display has two display mode: a still image processing mode and a video processing mode), and identify the moving image mode or the still image mode with reference to a command or a control signal provided from the external (par 0063, pare 0232, par 0360, par 0367, par 0383, par 0386-0387, provide a set mode to user to set still image mode or video mode).


    PNG
    media_image1.png
    256
    428
    media_image1.png
    Greyscale

Regarding claim 16, Yoon et al. teach a mobile device (par 0051), comprising: 
an application processor configured to generate a moving image or a still image (par 0058, par 0060, a processor running API is used to obtain a still image or video image based on the set mode);
a display driver circuit configured to receive the moving image or the still image to output a driving signal (Fig 7, par 0092, par 0154, an image acquisition module receives a still image or a video data; par 0234, par 0289-0290, par 0298-0299, par 0310, at least display has two display mode: a still image processing mode and a video processing mode), 

    PNG
    media_image2.png
    242
    523
    media_image2.png
    Greyscale

		20wherein, upon receiving a first frame of the moving image, the display driver circuit is configured to store the first frame in a frame buffer after first image enhancement processing is 5performed on the first frame, wherein, upon receiving a second frame following the first frame, the display driver circuit is configured to generate the driving signal by performing a motion compensation operation on the second frame based on the first frame stored in the frame buffer (par 0153-0159, an image processing module is used to improve and correct the received still image or video; Fig 14, par 0162, par 0180, par 0182-0184, par 0193, par 0240-0246, par 0268-0271, par 0287-0288, disclose a previous sub-frame image that is acquired at the same location as that of the current sub-frame image is stored in the storage module (see Fig 7, storage module 730) and further disclose an image reconstruction module for reconstructing a high-resolution image with motion compensation could have a buffer to store a previous sub-frame image (see Fig 14, par 0240, par 0246), so when a buffer is used for motion compensation, the previous is saved in frame buffer, not other storage), and
wherein, upon receiving the still image, the display driver circuit is configured to store 10the still image in the frame buffer and generate the driving signal by performing second image enhancement processing on the still image stored in the frame buffer (par 0160-0162, par 0184, par 0193, par 0240-0246, par 0250-0253, par 0268-0271, par 0287-0288, an image reconstruction module is used to estimate a motion between current sub-frame image from an image processing module through storage module and a previous sub-frame image from storage module to perform motion-compensation and further disclose an image reconstruction module for reconstructing a high-resolution image with motion compensation could have a buffer to store a previous sub-frame image (see Fig 14, par 0240, par 0246), so when a buffer is used for motion compensation, the previous is saved in frame buffer, not other storage); and  
		39a display configured to display the moving image or the still image based on the driving signal (par 0163, “The display processing module 750 may generate a new image according to an image processing method selected by the user based on the high-resolution images reconstructed in the image reconstruction module 740, and may store the new image in the memory and display the new image on the display” ..display still image or video based on the set mode).
But Yoon et al. keep silent for teaching wherein the frame buffer has a memory size corresponding to the still image. 
In related endeavor, Howard et al. teach wherein the frame buffer has a memory size corresponding to the still image (Figs 3 and 4a-4b, col 4:18-52, col 6:47-67 and col 7:1-5, save images in memory as frame buffer according the image size).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the US 11087721 to include wherein the frame buffer has a memory size corresponding to the still image as taught by Howard et al. to transfer image information for processing the image information in CPU addresses into memory addresses for accessing the memory system so as to be easily accessed by display device for display.

		Regarding claim 17, Yoon et al. as modified by Howard et al. teach all the limitation of claim 16, and Yoon et al. further teach wherein the display driver circuit includes: a receiver configured to receive and identify the moving image or the still image (Fig 7, par 0092, par 0154, an image acquisition module receives a still image or a video data); an image processor configured to perform the first image enhancement processing on the first frame and the second frame and to perform the second image enhancement processing on 20the still image (par 0153-0159, an image processing module is used to improve and correct the received still image or video); and a motion processor configured to perform the motion compensation operation by using the first frame and the second frame (par 0160-0162, par 0184, par 0193, par 0241-0246, par 0250-0253, par 0268-0271, an image reconstruction module is used to estimate a motion between current sub-frame image from an image processing module through storage module and a previous sub-frame image from storage module to perform motion-compensation).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2017/0295325 to Yoon et al. in view of U.S. Patent 5,625,386 to Howard et al., further in view of U.S. PGPubs 2018/0007365 to Lawrence et al..

Regarding claim 3, Yoon et al. as modified by Howard et al. teach all the limitation of claim 1, and further teach wherein the motion processor performs 20at least one of a motion blur compensation operation (Yoon et al.: par 0143, par 0254, compensate motion blurring), but keep silent for teaching a motion vector estimation operation by using the current frame and the previous frame output from the frame buffer in synchronization with the current frame.
In related endeavor, Lawrence et al. teach a motion vector estimation operation by using the current frame and the previous frame output from the frame buffer in synchronization with the current frame (par 0023-0024, par 0027, par 0033-0034, par 0046, par 0049, compensate motion vector estimation).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Yoon et al. as modified by Howard et al. to include a motion vector estimation operation by using the current frame and the previous frame output from the frame buffer in synchronization with the current frame as taught by Lawrence et al. to perform motion estimation to determine where the same or similar image data has moved between a reference frame and a current frame being analyzed to select a best prediction mode to reduce consume of a large amount of memory bandwidth and power, especially when large areas of a frame require such motion estimation techniques.  

Claims 5, 9-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2017/0295325 to Yoon et al. in view of U.S. Patent 5,625,386 to Howard et al., further in view of U.S. PGPubs 2013/0155090 to Pourbigharaz et al..

Regarding claim 5, Yoon et al. as modified by Howard et al. teach all the limitation of claim 4, but do not explicitly teach wherein the receiver detects a pattern of 30image data input from the external to identify the moving image mode or the still image mode.
In related endeavor, Pourbigharaz et al. teach wherein the receiver detects a pattern of 30image data input from the external to identify the moving image mode or the still image mode (par 0003, par 0021, par 0025, par 0060-0064, identify a static mode as a still image mode from standard mode as a moving image mode through comparing current frame with previous frame).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Yoon et al. as modified by Howard et al. to include wherein the receiver identifies the moving image mode or the still image mode by detecting a pattern of image data input from outside of the display driver circuit as taught by Pourbigharaz et al. to detect when images to be presented by the display have become static before send to display to allow display driver to reduce an operating frequency and/or supply voltage of the one or more components in static mode.  

          Regarding claim 9, Yoon et al. teach an operating method of a display driver circuit which includes a frame buffer storing a still image, an image processor performing an image enhancement operation, and a motion processor performing a motion compensation operation (Fig 7, abstract, par 0092, par 0154, par 0234, par 0289-0290, a display driver includes receiving module, processing module for enhancing, image reconstruction module for motion compensation), the method comprising:
receive the still image or the moving image from an external (Fig 7, par 0092, par 0154, an image acquisition module receives a still image or a video data; par 0234, par 0289-0290, par 0298-0299, par 0310, at least display has two display mode: a still image processing mode and a video processing mode), and identify the moving image mode or the still image mode with reference to a command or a control signal provided from the external (par 0063, pare 0232, par 0360, par 0367, par 0383, par 0386-0387, provide a set mode to user to set still image mode or video mode).
         performing, by the image processor (Fig 7, processing module), the image enhancement operation on a current frame of the image data when the mode of the image data corresponds to the moving image mode (par 0153-0159, an image processing module is used to improve and correct the received still image or video); and
        performing, by the motion processor (Fig 7, image reconstruction module), the motion compensation operation on the image enhancement operation-completed current frame (Fig 14, par 0162, par 0180, par 0182-0184, par 0193, par 0240-0246, par 0268-0271, par 0287-0288, disclose an image reconstruction module is used to estimate a motion between current sub-frame image from an image processing module through storage module and a previous sub-frame image from storage module to perform motion-compensation and further disclose an image reconstruction module for reconstructing a high-resolution image with motion compensation could have a buffer to store a previous sub-frame image (see Fig 14, par 0240, par 0246), so when a buffer is used for motion compensation, the previous is saved in frame buffer, not other storage), and 
         storing the motion compensation operation-completed current frame in the frame buffer (Fig 7, par 0172-0173, par 0160-0162, par 0184, par 0193, par 0241-0246, par 0268-0271, a storage module is used to save still image; par 0240, par 0246, par 0287, a buffer for motion compensation).
But Yoon et al. keep silent for teaching wherein the frame buffer has a memory size corresponding to the still image. 
In related endeavor, Howard et al. teach wherein the frame buffer has a memory size corresponding to the still image (Figs 3 and 4a-4b, col 4:18-52, col 6:47-67 and col 7:1-5, save images in memory as frame buffer according the image size).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the US 11087721 to include wherein the frame buffer has a memory size corresponding to the still image as taught by Howard et al. to transfer image information for processing the image information in CPU addresses into memory addresses for accessing the memory system so as to be easily accessed by display device for display.
But Yoon et al. as modified by Howard et al. do not explicitly teach identifying a mode of image data input from an external device, the mode including a moving image mode and a still image mode.
In related endeavor, Pourbigharaz et al. teach identifying a mode of image data input from an external device, the mode including a moving image mode and a still image mode (par 0003, par 0021, par 0025, par 0060-0064, identify a static mode as a still image mode from standard mode as a moving image mode through comparing current frame with previous frame).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Yoon et al. as modified by Howard et al. to include identifying a mode of image data input from an external device, the mode including a moving image mode and a still image mode as taught by Pourbigharaz et al. to detect when images to be presented by the display have become static before send to display to allow display driver to reduce an operating frequency and/or supply voltage of the one or more components in static mode.  

Regarding claim 10, Yoon et al. as modified by Howard et al. and Pourbigharaz et al. teach all the limitation of claim 9, the claim 10 is similar in scope to claim 2 and is rejected under the same rational.

Regarding claim 15, Yoon et al. as modified by Howard et al. and Pourbigharaz et al. teach all the limitation of claim 9, and Yoon et al. further teach further comprising: skipping the motion compensation operation when the current frame corresponds to a first image input in the moving image mode (Fig 14, par 0162, par 0180, par 0182-0184, par 0193, par 0240-0246, par 0268-0271, par 0287-0288, disclose an image reconstruction module is used to estimate a motion between current sub-frame image and a previous sub-frame image to perform motion-compensation so when input image (current frame) is first image (means no previous sub-frame image), then motion compensation operation is not necessary because no previous sub-frame image is existed).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2017/0295325 to Yoon et al. in view of U.S. Patent 5,625,386 to Howard et al., further in view of U.S. PGPubs 2013/0155090 to Pourbigharaz et al., further in view of U.S. PGPubs 2018/0007365 to Lawrence et al..

 Regarding claim 11, Yoon et al. as modified by Howard et al. and Pourbigharaz et al. teach all the limitation of claim 10, the claim 11 is similar in scope to claim 3 and are rejected under the same rational.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2017/0295325 to Yoon et al. in view of U.S. Patent 5,625,386 to Howard et al., further in view of U.S. PGPubs 2013/0155090 to Pourbigharaz et al., further in view of U.S. PGPubs 2020/0082745 to Tung et al..

Regarding claim 12, Yoon et al. as modified by Howard et al. and Pourbigharaz et al. teach all the limitation of claim 10, but do not explicitly teach wherein the image data are provided in a compressed format, further comprising: 15decompressing the current frame before the image enhancement operation is applied.
In related endeavor, Tung et al. teach wherein the image data are provided in a compressed format, further comprising: 15decompressing the current frame before the image enhancement operation is applied (Fig 2, par 0018-0021, processing a decompress using a compression decoder before processing image by signal processing module).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Yoon et al. as modified by Howard et al., and Pourbigharaz et al. to include wherein the image data are provided in a compressed format, further comprising: 15decompressing the current frame before the image enhancement operation is applied as taught by to reduce the amount of image data using a simplified data compression technique to reduce power consumption of the device.

Regarding claim 13, Yoon et al. as modified by Howard et al. and Pourbigharaz et al., and Tung et al. teach all the limitation of claim 12, and further teach further comprising: decompressing the previous frame stored in the frame buffer (Yoon et al.: Fig 7, par 0172-0173, par 0160-0162, par 0184, par 0193, par 0241-0246, par 0268-0271, a storage module is used to save still image; par 0240, par 0246, par 0287, a buffer for motion compensation, Tung et al.: Figs 1 and 2, par 0018-0021, store a decompressing frame in the frame buffer) and providing the decompressed previous frame to the motion processor (Yoon et al.: Fig 7, par 0172-0173, par 0160-0162, par 0184, par 0193, par 0241-0246, par 0268-0271, a storage module is used to save still image; par 0240, par 0246, par 0287, a buffer for motion compensation through current frame and previous frame).

Regarding claim 14, Yoon et al. as modified by Howard et al. and Pourbigharaz et al., and Tung et al. teach all the limitation of claim 12, and Tung et al. further teach further comprising: compressing the current frame before the current frame experiencing the image enhancement operation is stored in the frame buffer (Tung et al.: Figs 1-2, par 0018-0021, store a compressing frame in the frame buffer after receive from image data generator). This would be obvious for the same reason given in the rejection for claim 12.

Allowable Subject Matter
Claims 6-8 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 (nonstatutory double patenting), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 6, including "further comprising: a first multiplexer configured to transfer the still image output from the receiver to the frame buffer in the still image mode and to transfer the current frame output from the image processor to the frame buffer in the moving image mode; and 5a second multiplexer configured to transfer the still image output from the frame buffer to the image processor in the still image mode and to transfer the moving image output from the receiver to the image processor in the moving image mode".
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 18, including "wherein the display driver circuit further 25includes: a first multiplexer configured to transfer the still image output from the receiver to the frame buffer in a still image mode and to transfer the first frame or the second frame output from the image processor to the frame buffer in a moving image mode; and a second multiplexer configured to transfer the still image output from the frame buffer 30to the image processor in the still image mode to the image processor and to transfer the second frame output from the receiver to the image processor in the moving image mode".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616